ITEMID: 001-110301
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: BAZELYUK v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Karel Jungwiert;Mark Villiger
TEXT: The applicant, Mr Anatoliy Oleksandrovych Bazelyuk, is a Ukrainian national who was born in 1949 and lives in Odessa, Ukraine.
On 30 October 2006 the local electricity supply company, O., cut off the electricity in the applicant’s house, allegedly because the electricity counter in his house was not properly sealed so the electricity used by him was not being properly metered. In November 2006 the applicant lodged a civil claim before the Kominternivskyy District Court of the Odessa Region against O., requesting that his house be re-connected to the electricity network, and claiming 3,000 Ukrainian hryvnas (UAH) (at the material time around 445 euros (EUR)) in compensation for non-pecuniary damage. The applicant alleged that without electricity he had not been able to properly store food, to cook and to relax in the evening. He also claimed costs and expenses.
On 16 April 2007 the court found in part for the applicant. The court ordered O. to re-connect the applicant’s house to the electricity network, and awarded him UAH 1,500 in compensation for non-pecuniary damage (at the material time around EUR 212) and UAH 39.50 (at the material time around EUR 6) in costs and expenses.
On 21 August 2007 the Odessa Regional Court of Appeal upheld this decision. O. appealed in cassation. The applicant stated that he had not been informed about it and had had no opportunity to comment on the defendant’s appeal in cassation.
On 30 July 2008 the Supreme Court of Ukraine, in the absence of the parties, quashed the above decisions in so far as they had awarded the applicant compensation for non-pecuniary damage, and rejected his claim for damages.
